Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alexander H. Bradley, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment in favor of Defendants in his complaint alleging that he was terminated from his employment in violation of 42 U.S.C. §§ 1981, 1983 (2006), and South Carolina law. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bradley v. South Carolina Dep’t of Corr., No. 3:08-cv-02510-JFA (D.S.C. Mar. 5, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.